DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an edge reference PCD claimed in claims 37 and 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PHOTON COUNTING DETECTOR BASED EDGE REFERENCE DETECTOR DESIGN AND CALIBRATION METHOD FOR SMALL PIXELATED PHOTON COUNTING CT APPARATUS.
The disclosure is objected to because of the following informalities:  
Abstract, lines 6-7, “the” fore a shadow/signal variation” should be deleted.
Appropriate correction is required.

Claim Objections
Claims 24, 25, 32, and 33 are objected to because of the following informalities:  
Claim 24 should be amended as follows:
Claim 24. (Proposed Amendments): The photon counting CT apparatus of claim 22, wherein the reference detector comprises a plurality of pixels, (a plurality of pixels are positively recited) wherein the PCD determines the movement of the focal spot based on, among counts detected at [[a]] the plurality of pixels of the plurality of pixels, which is influenced by a shadow of the [[ASG]] ASG, and a second count detected at a second pixel of the plurality of pixels, which is not influenced by the shadow of the ASG.

Claim 33 is objected to because of the following informalities:  
Claim 33 should be amended as follows:
Claim 33. (Proposed Amendments): The photon counting CT apparatus of claim 25, wherein the PCD determines the movement of the focal spot based on the length of the shadow of the ASG and a height of the ASG covering the reference detector.
Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  
Claim 37 should be amended as follows:
Claim 37. (Proposed Amendments) The photon counting CT apparatus of claim 22, wherein the reference detector comprises an edge reference PCD positioned outside the [[FOV]] FOV, but within a fan beam coverage of the X-ray tube.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities: 
Claim 28 should be amended as follows:
Claim 28. (Proposed Amendments): The photon counting CT apparatus of claim 27, wherein 
the first ASG [[is]] comprises a two-dimensional ASG, and
the second ASG comprises two one-dimensional ASGs, one of the two one- dimensional ASGs on a channel direction and the other of the two one-dimensional ASGs on a row direction.
Appropriate correction is required.
Claims 36, 38, and 39 are objected to because of the following informalities:  

Claim 36. (Proposed Amendments): A method performed by a photon counting CT apparatus, the photon counting CT apparatus comprising: 
a [[photo]] photon counting detector (PCD) arranged in a two-8Application No. 16/825,857Reply to Office Action of October 8, 2021dimensional (2D) array of pixels, and comprising a main detector positioned within a field of view (FOV) and a reference detector including a plurality of pixels positioned outside the FOV; and 
an anti-scatter-grid (ASG) arranged associated with the photon counting detector and configured to remove scattered radiation, 
the method comprising: 
determining a length of a shadow created by the ASG based on, among counts detected at [[a]] the plurality of pixels included in the reference detector, a first count detected at a first pixel of the plurality of pixels, which is influenced by a shadow of the [[ASG]] ASG, and a second count detected at a second pixel of the plurality of pixels, which is not influenced by the shadow of the ASG; and 
determining a movement of a focal spot of an X-ray tube based on the length of the shadow of the ASG.
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
Claim 38 should be amended as follows:
Claim 38. (Proposed Amendments) The method of claim 36, wherein the determining the length of the shadow created by the ASG comprises detecting the counts [[of]] at the in an edge reference PCD in the reference detector FOV, but within a fan beam coverage.
Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  
Claim 39 should be amended as follows:
Claim 39. (Proposed Amendments) The method of claim 36, wherein the determining the length of the shadow created by the ASG comprises detecting the counts [[of]] at the plurality of pixels (recited previously in claim 36) included in the reference detector at at least one group of pixels with an N x N pattern, where N ≥ 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24, 25, 30-35, and 37 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 22, 24, 25, 30-35, and 37 recite functional limitations of the photon-counting detector (PCD).  However, the specification does not describe how the photon-counting detector (PCD) perform the functional limitations.  A photon-counting detector (PCD) as described in the specification is not a processor, and therefore lacks any capability to perform functional limitations as claimed. Therefore, claims 22, 24, 25, 30-35, and 37 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 37 recites a limitation “the reference detector comprises an edge reference PCD positioned outside the FOV, but within a fan beam coverage of the X-ray tube” in lines 1-3.  However, the specification does not describe that the reference detector comprises an edge reference PCD positioned outside the FOV, but within a fan beam coverage of the X-ray tube.  Therefore, claim 37 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 26, 27, and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus comprises:
a photon counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels,
wherein the PCD comprises a main detector positioned within a field of view (FOV) and a reference detector positioned outside the FOV, and the reference detector comprises at least one group of pixels with an N x N pattern, where N ≥ 3.

With respect to claims 27 and 28, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18) arranged associated with the PCD and configured to remove scattered radiation. 
However, the prior art failed to disclose or fairly suggest that the photon-counting CT apparatus comprises:
an anti-scatter-grid (ASG) (18) arranged associated with the PCD and configured to remove scattered radiation,
wherein the ASG comprises a first ASG covering the main detector and a second ASG covering the reference detector, and the second ASG has a height greater than a height of the first ASG.

With respect to claim 29, Rui et al. (U. S. Patent No. 10,779,778 B2) disclosed a photon-counting CT apparatus that comprises: 
a photon counting detector (PCD) (28) arranged in a two-dimensional (2D) array of pixels, 
wherein the PCD comprises a main detector (80) positioned within a field of view (FOV) and a reference detector (86) positioned outside the FOV (under septa) (column 7, lines 1-23); and 
an anti-scatter-grid (ASG) (18) arranged associated with the PCD and configured to remove scattered radiation. 

multiple beam attenuators with different attenuation lengths provided between an X-ray tube and the reference detector.

Response to Amendment
Applicant’s amendments filed 10 January 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claims 25, 32, and 33 have been fully considered.  The objections of claims 25, 32, and 33 have been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claim 32 have been fully considered.  The objections of claim 32 have been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claims 30 and 31 have been fully considered.  The objections of claims 30 and 31 have been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claim 31 have been fully considered.  The objections of claim 31 have been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claims 34 and 35 have been fully considered.  The objections of claims 34 and 35 have been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claim 35 have been fully considered.  The objections of claim 35 have been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claims 24, 25, and 30-36 have been fully considered.  The rejection of claims 24, 25, and 30-36 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 10 January 2022 with respect to claim 22 have been fully considered.  The rejection of claim 22 under 35 U.S.C. 102(a)(2) as being anticipated by Rui et al. (U. S. Patent No. 10,779,778 B2) has been withdrawn.

Response to Arguments
Applicant’s arguments filed 10 January 2022 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments filed 10 January 2022 with respect to claims 22, 24, 25, 30-35, and 37 have been fully considered and are persuasive.  The objection of claims 22, 24, 25, 30-35, and 37 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Thran et al. (U. S. Patent No. 11,232,881 B2) disclosed an anti-scatter grid assembly for a detector arrangement.
Mentrup et al. (U. S. Patent No. 9,615,808 B2) disclosed a method and a radiography system for a grid-like contrast enhancement.
Deych et al. (U. S. Patent No. 9,601,223 B2) disclosed an anti-scatter grid or a collimator.
Shaughnessy (U. S. Patent No. 8,262,288 B2) disclosed a determiner of a position of a focal-spot spot.
Edic et al. (U. S. Patent No. 7,366,279 B2) disclosed a scatter control system and a method for computed tomography.
Arenson et al. (U. S. Patent No. 7,260,171 B1) disclosed an apparatus for an acquisition of CT data with a penumbra attenuation calibration.
Hoheisel et al. (U. S. Patent No. 7,149,283 B2) disclosed a method for producing and applying an anti-scatter grid or a collimator to an X-ray detector or a gamma-ray detector.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884